 



Exhibit 10.2
LIMITED LIABILITY COMPANY MEMBERSHIP INTEREST
PURCHASE AGREEMENT
AMONG
HYTHIAM, INC. (“BUYER”)
AND
WOODCLIFF HEALTHCARE INVESTMENT PARTNERS, LLC
(“COMPANY”)
AND
THE MEMBERS OF THE COMPANY
(“SELLERS”)
AS OF
JANUARY 12, 2007

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
§1. Definitions
    1  
 
       
§2. Purchase and Sale of Target Shares
    4  
 
       
(a) Basic Transaction
    4  
(b) Purchase Price
    4  
(c) Closing
    5  
(d) Deliveries at Closing
    5  
 
       
§3. Representations and Warranties Concerning Transaction
    5  
 
       
(a) Sellers’ Representations and Warranties
    5  
(b) Buyer’s Representations and Warranties
    6  
 
       
§4. Representations and Warranties Concerning Company
    7  
 
       
(a) Organization, Qualification, and Corporate Power
    7  
(b) Capitalization
    8  
(c) Non-contravention
    8  
(d) Brokers’ Fees
    8  
(e) Title to Assets
    8  
(f) Subsidiaries
    8  
(g) Financial Statement
    8  
(h) Events Subsequent to Formation
    9  
(i) Undisclosed Liabilities
    10  
(j) Legal Compliance
    10  
(k) Tax Matters
    11  
(l) Real Property
    12  
(m) Intellectual Property
    12  
(n) Tangible Assets
    12  
(o) Contracts
    12  
(p) Powers of Attorney
    13  
(q) Insurance
    13  
(r) Litigation
    14  
(s) Product Liability
    14  
(t) Employees
    14  
(u) Guaranties
    14  
(v) Environmental, Health, and Safety Matters
    14  
(w) Certain Business Relationships with Target and Its Subsidiaries
    14  
(x) Stockholders
    14  
(y) Disclosure
    14  
 
       
§5. Intentionally Omitted
    14  
 
       
§6. Post-Closing Covenants
    15  
 
       
(a) General
    15  
(b) Litigation Support
    15  
(c) Transition
    15  
(d) Confidentiality
    15  

2



--------------------------------------------------------------------------------



 



         
§7. Conditions to Obligation to Close
    15  
 
       
(a) Conditions to Buyer’s Obligation
    16  
(b) Conditions to Sellers’ Obligation
    17  
 
       
§8. Remedies For Breaches of this Agreement
    18  
 
       
(a) Survival of Representations and Warranties
    18  
(b) Indemnification Provisions for Buyer’s Benefit
    18  
(c) Indemnification Provisions for Sellers’ Benefit
    18  
(d) Matters Involving Third Parties
    18  
(e) Determination of Adverse Consequences
    19  
(f) Other Indemnification Provisions
    20  
(g) Limitation of Liability
    20  
 
       
§9. Tax Matters
    20  
 
       
(a) Tax Indemnification
    20  
(b) Straddle Period
    20  
(c) Responsibility for Filing Tax Returns
    21  
(d) Cooperation on Tax Matters
    21  
(e) Tax Sharing Agreements
    21  
(f) Certain Taxes and Fees
    21  
(g) Exclusive Remedy for Tax Matters
    21  
(h) Refunds
    22  
(i) Tax Reporting
    22  
 
       
§10. Termination
    22  
 
       
(a) Termination of Agreement
    22  
(b) Effect of Termination
    22  
 
       
§11. Miscellaneous
    22  
 
       
(a) Nature of Sellers’ Obligations
    22  
(b) Press Releases and Public Announcements
    23  
(c) No Third-Party Beneficiaries
    23  
(e) Succession and Assignment
    23  
(g) Headings
    23  
(h) Notices
    23  
(i) Governing Law
    24  
(j) Amendments and Waivers
    24  
(k) Severability
    24  
(l) Expenses
    24  
(m) Construction
    24  
(n) Incorporation of Exhibits, Annexes, and Schedules
    25  
(o) Specific Performance
    25  
(p) Arbitration
    25  
(q) Tax Disclosure Authorization
    25  
(r) State Securities Laws
    26  
(s) Counterparts
    26  
(t) Entire Agreement
    26  

3



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY MEMBERSHIP INTEREST PURCHASE AGREEMENT
     This Limited Liability Company Membership Interest Purchase Agreement (this
“Agreement”) is entered into as of January 12, 2007, by and among Hythiam, Inc.,
a Delaware corporation (“Buyer”), Woodcliff Healthcare Investment Partners, LLC,
a Delaware limited liability company (the “Company”), and the members of the
Company listed on Exhibit A hereto (each a “Seller” and collectively,
“Sellers”). Buyer and Sellers are referred to collectively herein as the
“Parties.”
     Sellers in the aggregate own all of the outstanding limited liability
company membership interests of the Company.
     This Agreement contemplates a transaction in which Buyer will purchase from
Sellers, and Sellers will sell to Buyer, all of the outstanding membership
interests of Company in return for cash and shares of common stock of Buyer.
     Now, therefore, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.
     §1. Definitions
     “Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
     “Adverse Consequences” to a Person means the amount of any loss, cost,
expense, damage or liability, including interest, fines, reasonable legal and
accounting fees and expenses of such Person, reduced by the amount of any
offsetting recovery, settlement or payment received by such Person in connection
with the circumstances giving rise to such Adverse Consequences.
     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
     “Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
     “Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
     “Buyer” has the meaning set forth in the preface above.
     “Closing” has the meaning set forth in §2(c) below.
     “Closing Date” has the meaning set forth in §2(c) below.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in the preface above.
     “Company Interest” means any membership interest of the Company, any
economic interest in the Company, and any other right or interest in the
Company, including “Units” as such term is defined in the Operating Agreement.
     “CompCare” means Comprehensive Care Corporation, a Delaware corporation.

4



--------------------------------------------------------------------------------



 



     “Commission” means the U.S. Securities and Exchange Commission.
     “Confidential Information” means any information concerning the businesses
and affairs of the Company that is not already generally available to the
public.
     “Controlled Group” has the meaning set forth in Code §1563.
     “Disclosure Schedule” has the meaning set forth in §4 below.
     “Environmental, Health, and Safety Requirements” will mean, as amended and
as now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or by products, asbestos, polychlorinated
biphenyls, noise, or radiation.
     “Escrow” means the escrow established with the Escrow Holder pursuant to
this Agreement and the Escrow Agreement.
     “Escrow Agreement” means an escrow agreement substantially in the form
attached hereto as Exhibit B.
     “Escrow Holder” means Thelen Reid Brown Raysman & Steiner LLP.
     “Financial Statements” has the meaning set forth in §4(g) below.
     “Force Majeure Event” has the meaning set forth in §4(bb) below.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, consistently applied.
     “Indemnified Party” has the meaning set forth in §8(d) below.
     “Indemnifying Party” has the meaning set forth in §8(d) below.
     “Knowledge” includes actual knowledge and knowledge that a Party should
have after reasonable investigation.
     “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which Company
holds any Leased Real Property, including the right to all security deposits and
other amounts and instruments deposited by or on behalf of Company thereunder.
     “Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other
security interest.

5



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Company, taken as a whole, or to the
ability of Sellers to consummate timely the transactions contemplated hereby
(regardless of whether or not such adverse effect or change can be or has been
cured at any time or whether Buyer has knowledge of such effect or change on the
date hereof).
     “Most Recent Balance Sheet” means the balance sheet contained within the
Most Recent Financial Statements.
     “Most Recent Financial Statements” has the meaning set forth in §4(g)
below.
     “Necessary Items” has the meaning set forth in §4(bb) below.
     “Operating Agreement” means the current Limited Liability Company Operating
Agreement of the Company, dated as of May 9, 2005.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
     “Party” has the meaning set forth in the preface above.
     “Per Share Price” means $9.30.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint interests company, a trust, a joint
venture, an unincorporated organization, any other business entity, or a
governmental entity (or any department, agency, or political subdivision
thereof).
     “Prime Rate” means the commercial prime lending rate as published in the
most recent Wall Street Journal as of the date hereof.
     “Purchase Price” has the meaning set forth in §2(b) below.
     “Real Property” has the meaning set forth in §4(l) below.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “Securities Purchase Agreement” means that certain Securities Purchase
Agreement between Company and CompCare, dated as of June 14, 2005.
     “Seller” has the meaning set forth in the preface above.
     “Sellers’ Representative” means Nicholas Lewin.
     “Shares” means shares of common stock, par value $0.0001, of Buyer that are
registered pursuant to an effective registration statement under the Securities
Act and for which Buyer uses reasonable best efforts to maintain effective until
the earlier of the date that all Shares have been sold or may be sold publicly
under Rule 144.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
managers, managers, or trustees thereof is at the time

6



--------------------------------------------------------------------------------



 



owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof or (ii) if a
limited liability company, partnership, association, or other business entity
(other than a corporation), a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons will be allocated a majority of such business entity’s gains
or losses or will be or control any managing director or general partner of such
business entity (other than a corporation). The term “Subsidiary” will include
all Subsidiaries of such Subsidiary. Notwithstanding the foregoing, the term
“Subsidiary” does not include CompCare for purposes of this Agreement.
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, membership interests, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Third-Party Claim” has the meaning set forth in §8(d) below.
     §2. Purchase and Sale of Company Interests.
     (a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from each Seller, and each Seller agrees to
sell to Buyer, all of his or her or its Company Interests for the consideration
specified below in this §2.
     (b) Purchase Price. Buyer agrees to pay to Sellers the following
(collectively, the “Purchase Price”):
     (i) At or prior to the Closing, the sum of nine million dollars
($9,000,000) in cash, less three million six hundred thousand dollars
($3,600,000) in cash previously deposited with the Escrow Holder (if so
deposited), by wire transfer or delivery of other immediately available funds to
an account specified by Escrow Holder; at the Closing, the Escrow Holder shall
apply the Purchase Price as provided in the Escrow Agreement to satisfy all
obligations of the Company, which are set forth on §4(e) of the Disclosure
Schedule, then distribute the remainder to the Sellers’ Representative for
distribution to the Sellers in proportion to their respective ownership
interests in the Company as set forth on Exhibit A; plus
     (ii) Two Hundred Fifteen Thousand Fifty Three (215,053) Shares by delivery
to the Escrow Holder of one or more certificates for the Shares in the name of
Sellers’ Representative within sixty (60) days of the Closing Date for Sellers’
Representative to hold, sell or distribute the proceeds to Sellers in proportion
to their respective ownership interests in the Company as set forth on
Exhibit A; provided, however, that if Buyer does

7



--------------------------------------------------------------------------------



 



not have sufficient Shares available at such time, it shall deposit with the
Escrow Holder (A) on the sixty first (61st) day after the Closing Date, any
available Shares plus cash equal to the interest on two million dollars
($2,000,000) (less the value of the Shares, if any, based on the Per Share
Price, deposited into the Escrow on or prior to such sixty-first (61st) day) at
the Prime Rate from the Closing Date through such date; (B) on any day between
the sixty first (61st) and one hundred and twentieth (120th) day after the
Closing Date, deliver any additional available registered Shares up to the full
amount of Shares required to be delivered by Buyer, together with cash in the
amount of additional interest on the value of such additional Shares (at the Per
Share Price) at the Prime Rate from the Closing Date through the date the Shares
are deposited; and (C) if Buyer does not have sufficient registered Shares to
deliver the full amount of Shares required to be delivered by Buyer by the one
hundred twenty first (121st) day after the Closing Date, it shall deposit in
cash any remaining Purchase Price not paid in Shares (assuming the Per Share
Price), by wire transfer or delivery of other immediately available funds to the
account specified by Escrow Holder.
     (c) Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Escrow Holder in Los Angeles,
California, commencing at 9:00 a.m. local time on the business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as Buyer and Sellers’ Representative may mutually determine (the
“Closing Date”); provided, however, that the Closing Date shall be no later than
three (3) business days from the date hereof.
     (d) Deliveries at Closing. At the Closing, (i) Sellers will deliver to
Buyer the various certificates, instruments, and documents referred to in §7(a)
below, (ii) Buyer will deliver to Sellers the various certificates, instruments,
and documents referred to in §7(b) below.
     (e) Sellers’ Appointment of Sellers’ Representative. Unless expressly
provided to the contrary in this Agreement, Sellers hereby appoint Sellers’
Representative as their agent and sole representative to act on their behalf
under this Agreement and the Escrow Agreement including, without limitation,
holding or distributing the Purchase Price as provided in the Escrow Agreement,
and acknowledge that Buyer is entitled to rely upon such appointment for all
purposes in connection with this Agreement and the transactions contemplated
hereby.
     §3. Representations and Warranties Concerning Transaction.
     (a) Sellers’ Representations and Warranties. Each Seller represents and
warrants to Buyer that the statements contained in this §3(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3(a)) with respect
to himself, herself, or itself.
     (i) Organization of Certain Sellers. Seller (if a corporation or other
entity) is duly organized, validly existing, and in good standing under the laws
of the jurisdiction of its incorporation or other formation.
     (ii) Authorization of Transaction. Seller has full power and authority
(including, if applicable, full corporate or other entity power and authority)
to execute and deliver this

8



--------------------------------------------------------------------------------



 



Agreement and to perform his, her, or its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Seller, enforceable in
accordance with its terms and conditions. Seller need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Seller.
     (iii) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject or, if Seller is an
entity, any provision of its charter, bylaws, or other governing documents,
(B) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Seller is a party or by which
he, she, or it is bound or to which any of his, her, or its assets are subject,
or (C) result in the imposition or creation of a Lien upon or with respect to
the Company Interests.
     (iv) Brokers’ Fees. Seller has no Liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement.
     (v) Company Interests. Seller holds of record and owns beneficially the
number or percentage of Company Interests set forth next to his, her, or its
name in Exhibit A, free and clear of any restrictions on transfer (other than
any restrictions under the Securities Act and state securities laws), Taxes,
Liens, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands. Seller is not a party to any option, purchase right, or
other contract or commitment (other than this Agreement) that could require
Seller to sell, transfer, or otherwise dispose of any membership interests of
Company. Seller is not a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any membership interests of Company.
     (vi) Investment. Seller (A) understands that the Shares have not been
registered under the Securities Act, or under any state securities laws, and are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering, (B) is acquiring the Shares
solely for his, her, or its own account for investment purposes, and not with a
view to the distribution thereof, (C) is a sophisticated investor with knowledge
and experience in business and financial matters, (D) has reviewed the public
reports filed by Buyer with the Commission under the Securities Exchange Act,
and has had the opportunity to obtain additional information as desired in order
to evaluate the merits and the risks inherent in holding the Shares, (E) is able
to bear the economic risk and lack of liquidity inherent in holding the Shares,
and (F) is an Accredited Investor for the reasons set forth on Exhibit A hereto.
     (b) Buyer’s Representations and Warranties. Buyer represents and warrants
to Sellers that the statements contained in this §3(b) are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3(b).

9



--------------------------------------------------------------------------------



 



     (i) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware, the
jurisdiction of its incorporation.
     (ii) Authorization of Transaction. Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions. Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by Buyer.
     (iii) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject.
     (iv) Brokers’ Fees. Buyer has no Liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which any Seller could become liable or obligated.
     (v) Investment. Buyer is not acquiring the Company Interests with a view to
or for sale in connection with any distribution thereof within the meaning of
the Securities Act.
     (vi) Form S-3 Eligibility. Buyer is currently eligible to register the
resale of the Shares by the Sellers on Form S-3 promulgated under the Securities
Act, and Buyer hereby covenants and agrees to use its reasonable best efforts to
maintain its eligibility to use Form S-3 until the Registration Statement
covering the resale of the Shares shall have been filed with, and declared
effective by, the Commission.
     §4. Representations and Warranties Concerning Company. Each of the Sellers
represents and warrants to Buyer that the statements contained in this §4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this §4), except
as set forth in the disclosure schedule delivered by Sellers to Buyer on the
date hereof (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this §4.
     (a) Organization, Qualification, and Corporate Power. Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the state of Delaware, the jurisdiction of its formation. Company is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required.

10



--------------------------------------------------------------------------------



 



Company has full corporate power and authority and all licenses, permits, and
authorizations necessary to carry on the businesses in which it is engaged and
in which it has been engaged and to own and use the properties owned and used by
it. §4(a) of the Disclosure Schedule lists the members, managers, officers and
employees of Company. Sellers have delivered to Buyer correct and complete
copies of the Certificate of Formation and Operating Agreement (as amended to
date). The minute books (containing the records of meetings of the members,
managers, and any committees or boards), the membership record books for Company
are correct and complete. Company is not in default under or in violation of any
provision of its certificate of formation or operating agreement.
     (b) Capitalization. The entire authorized membership interests of Company
consist of three million six hundred ninety seven thousand five hundred
(3,697,500) Units (as such term is defined in the Operating Agreement), one
hundred percent (100%) of which are owned and controlled by Sellers. All of the
issued and outstanding Company Interests have been duly authorized, are validly
issued, fully paid, and non-assessable, and are held of record by the respective
Sellers as set forth on Exhibit A. There are no outstanding or authorized
options, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require Company to issue,
sell, or otherwise cause to become outstanding any of its membership interests.
There are no outstanding or authorized interest appreciation, phantom interests,
profit participation, or similar rights with respect to Company. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the membership interests of Company.
     (c) Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Company is subject or any provision of
the charter or bylaws of Company or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Company is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Lien upon any of its
assets). Company does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement.
     (d) Brokers’ Fees. Company has no Liability to pay any fees, commissions or
payments to any broker, finder, Seller, or agent with respect to the
transactions contemplated by this Agreement or any transaction with CompCare.
     (e) Title to Assets. Except for the matters set forth on §4(e) of the
Disclosure Schedule that will be satisfied from the Escrow, Company has good and
marketable title, free and clear of all Liens, to one million seven hundred
thirty-nine thousand one hundred thirty (1,739,130) shares of common stock and
fourteen thousand four hundred (14,400) shares of Series A Convertible Preferred
Stock of CompCare, the conversion of which would result in Company holding over
fifty percent (50%) of the outstanding shares of voting stock of CompCare
immediately following such conversion.

11



--------------------------------------------------------------------------------



 



     (f) Subsidiaries. Company has no Subsidiaries. Company does not control
directly or indirectly or have any direct or indirect equity participation in
any corporation, partnership, trust, or other business association that is not a
Subsidiary of Company. Company does not own or have any right to acquire,
directly or indirectly, any outstanding membership interests of, or other equity
interests in, any Person other than CompCare.
     (g) Financial Statement. Attached as Exhibit C are the following financial
statements: balance sheets, income statements, cash flows, and changes in equity
(collectively, the “Financial Statements”) as of December 31, 2006. The
Financial Statements present fully, fairly and accurately the financial
condition of the Company as of the date thereof, are correct and complete, and
are consistent with the books and records of Company (which books and records
are correct and complete).
     (h) Events Subsequent to Formation. Since the date of the Operating
Agreement, there has not been any Material Adverse Change with respect to
Company (other than any Material Adverse Change with respect to CompCare), and
since August 31, 2006, to the Knowledge of the Sellers, there has not been any
Material Adverse Change with respect to CompCare (i) of a nature that would be
required to be disclosed in a periodic report or (ii) that would have a Material
Adverse Effect on its financial statements, in each case other than as disclosed
in CompCare’s public reports or provided to Buyer in writing on or prior to
January 9, 2007 (including, without limitation, the draft of CompCare’s Form
10-Q for its second quarter operations that was provided to Buyer on or before
January 9, 2007). Without limiting the generality of the foregoing, since that
date, except as set forth on §4(h) of the Disclosure Schedule:
     (i) Company has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;
     (ii) Company has not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
either involving more than one thousand dollars ($1,000.00) or outside the
Ordinary Course of Business;
     (iii) no party (including Company) has accelerated, terminated, modified,
or cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than one thousand
dollars ($1,000) to which Company is a party or by which it is bound;
     (iv) Company has not imposed any Liens upon any of its assets, tangible or
intangible;
     (v) Company has not made any capital expenditure (or series of related
capital expenditures) either involving more than one thousand dollars ($1,000)
or outside the Ordinary Course of Business;
     (vi) Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
one thousand dollars ($1,000) or outside the Ordinary Course of Business;
     (vii) Company has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized

12



--------------------------------------------------------------------------------



 



lease obligation either involving more than one hundred dollars ($100) singly or
one thousand dollars ($1,000) in the aggregate;
     (viii) Company has not delayed or postponed the payment of accounts payable
and other Liabilities outside the Ordinary Course of Business;
     (ix) Company has not cancelled, compromised, waived, or released any right
or claim (or series of related rights and claims) either involving more than one
thousand dollars ($1,000) or outside the Ordinary Course of Business;
     (x) Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;
     (xi) there has been no change made or authorized in the charter or bylaws
of Company;
     (xii) Company has not issued, sold, or otherwise disposed of any of its
membership interests, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of its
membership interests;
     (xiii) Company has not declared, set aside, or paid any dividend or made
any distribution with respect to its membership interests (whether in cash or in
kind) or redeemed, purchased, or otherwise acquired any of its membership
interests;
     (xiv) Company has not experienced any damage, destruction, or loss (whether
or not covered by insurance) to its property;
     (xv) Company has not made any loan to, or entered into any other
transaction with, any of its managers, officers, and employees outside the
Ordinary Course of Business;
     (xvi) Company has not entered into or terminated any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;
     (xvii) Company has not granted any increase in the base compensation of any
of its managers, officers, and employees outside the Ordinary Course of
Business;
     (xviii) Company has not adopted, amended, modified, or terminated any
bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its managers, officers, and employees (or
taken any such action with respect to any other Employee Benefit Plan);
     (xix) Company has not made any other change in employment terms for any of
its managers, officers, and employees outside the Ordinary Course of Business;
     (xx) Company has not made or pledged to make any charitable or other
capital contribution outside the Ordinary Course of Business;
     (xxi) there has not been any other material occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business
involving Company;
     (xxii) Company has not discharged a material Liability or Lien outside the
Ordinary Course of Business;

13



--------------------------------------------------------------------------------



 



     (xxiii) Company has not made any loans or advances of money; and
     (xxiv) Company has not committed to any of the foregoing.
     (i) Undisclosed Liabilities. Except as set forth on §4(i) of the Disclosure
Schedule, Company does not have any Liability, and Sellers have no knowledge of
any present or threatened action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against Company giving rise to any
Liability.
     (j) Legal Compliance. Company has complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and including the Foreign Corrupt
Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against any of them alleging any failure so to comply.
     (k) Tax Matters.
     (i) Company has filed all Tax Returns that it was required to file under
applicable laws and regulations. All such Tax Returns were materially correct
and complete in all respects and were prepared in substantial compliance with
all applicable laws and regulations. All Taxes due and owing by Company (whether
or not shown on any Tax Return) have been paid. Company is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by an authority in a jurisdiction where Company does
not file Tax Returns that Company is or may be subject to Tax by that
jurisdiction. There are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of Company.
     (ii) Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, interests holder, or other third party.
     (iii) Company does not expect any authority to assess any additional Taxes
for any period for which Tax Returns have been filed. No foreign, federal,
state, or local Tax audits or administrative or judicial Tax proceedings are
pending or being conducted with respect to Company. Company has not received
from any foreign, federal, state, or local Tax authority (including
jurisdictions where Company has not filed Tax Returns) any (i) notice indicating
an intent to open an audit or other review, (ii) request for information related
to Tax matters, or (iii) notice of deficiency or proposed adjustment for any
amount of Tax proposed, asserted, or assessed by any Tax authority against
Company. §4(k) of the Disclosure Schedule lists all federal, state, local, and
foreign income Tax Returns filed with respect to Company for Tax periods ended
on or after January 1, 2004 and indicates those Tax Returns, if any, that
currently are the subject of audit by applicable Tax authorities. Sellers have
delivered to Buyer correct and complete copies of all federal income Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by Company filed or received since January 1, 2004.
     (iv) Company has not waived any statute of limitations in respect of Taxes
or agreed to any extension of time with respect to a Tax assessment or
deficiency.
     (v) Company has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within

14



--------------------------------------------------------------------------------



 



the meaning of Code §6662. Company is not a party to or bound by any Tax
allocation or sharing agreement. Company does not have any Liability for the
Taxes of any Person (other than Company or any of its members) as a transferee
or successor, by contract, or otherwise.
     (vii) Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any Tax period (or
portion thereof) ending after the Closing Date as a result of any:
     (A) change in method of accounting for a Tax period ending on or prior to
the Closing Date;
     (B) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;
     (C) intercompany transaction or excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local or foreign income Tax law);
     (D) installment sale or open transaction disposition made on or prior to
the Closing Date; or
     (E) prepaid amount received on or prior to the Closing Date.
     (x) Company has been classified as a partnership for state and federal
income Tax purposes since its inception.
     (l) Real Property. The Company does not own, control, lease or occupy, and
has never owned, controlled, leased or occupied, any Real Property, and is not
and has never been a party to any Lease.
     (m) Intellectual Property.
     (i) Company owns and possesses or has the right to use pursuant to a valid
and enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary or desirable for the operation of the business
of Company as presently conducted or previously conducted.
     (ii) Company has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties, and none of Sellers and the managers and officers (and employees with
responsibility for Intellectual Property matters) of Company has ever received
any charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Company
must license or refrain from using any Intellectual Property rights of any third
party).
     (n) Tangible Assets. Company does not own, lease or use, and has never
owned, leased or used, any machinery, equipment, and other tangible assets in
the conduct of its business.
     (o) Contracts. §4(o) of the Disclosure Schedule lists the following
contracts and other agreements to which Company is a party:

15



--------------------------------------------------------------------------------



 



     (i) any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of one thousand dollars ($1,000) per annum;
     (ii) any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than 1 year, result in a loss to Company, or
involve consideration in excess of one thousand dollars ($1,000);
     (iii) any agreement concerning a partnership or joint venture;
     (iv) any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of one thousand dollars ($1,000)
or under which it has imposed a Lien on any of its assets, tangible or
intangible;
     (v) any agreement concerning confidentiality or non-competition;
     (vi) any agreement with any of Sellers and their Affiliates (other than
Company);
     (vii) any profit sharing, interests option, interests purchase, interests
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of its current or former managers, officers, and employees;
     (viii) any collective bargaining agreement;
     (ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
one thousand dollars ($1,000) or providing severance benefits;
     (x) any agreement under which it has advanced or loaned any amount to any
of its managers, officers, and employees;
     (xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;
     (xii) any agreement under which it has granted any Person any registration
rights (including, without limitation, demand and piggyback registration
rights);
     (xiii) any settlement, conciliation or similar agreement, the performance
of which will involve payment after the date hereof consideration in excess of
one thousand dollars ($1,000), or imposition of monitoring or reporting
obligations to any Governmental Entity;
     (xiv) any agreement under which Company has advanced or loaned any other
Person amounts in the aggregate exceeding one thousand dollars ($1,000); or
     (xv) any other agreement (or group of related agreements) the performance
of which involves consideration in excess of one thousand dollars ($1,000).
Sellers have delivered to Buyer a correct and complete copy of each written
agreement (as amended to date) listed in §4(o) of the Disclosure Schedule and a
written summary setting forth the terms and conditions of each material oral
agreement the Company has entered into. With respect to each such agreement:
(A) the agreement is legal, valid, binding, enforceable, and in

16



--------------------------------------------------------------------------------



 



full force and effect; (B) the agreement will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (C) no party is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (D) no party has repudiated any provision
of the agreement.
     (p) Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Company.
     (q) Insurance. Company has no insurance policies.
     (r) Litigation. §4(r) of the Disclosure Schedule sets forth each instance
in which Company (i) is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge or (ii) is a party or is threatened to be made a party
to any action, suit, proceeding, hearing, or investigation of, in, or before (or
that could come before) any court or quasi-judicial or administrative agency of
any federal, state, local, or foreign jurisdiction or before (or that could come
before) any arbitrator. None of the actions, suits, proceedings, hearings, and
investigations set forth in §4(r) of the Disclosure Schedule could result in any
Material Adverse Change. Neither Company nor any of the Sellers has knowledge of
any action, suit, proceeding, hearing, or investigation threatened against
Company.
     (s) Product Liability. Company does not have any Liability (and there is no
Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability) arising out of any injury to individuals or property.
     (t) Employees.
     (i) The Company does not have, and has never had, any employees.
     (ii) There are no contracts or agreements with any managers, members or
officers of Company.
     (u) Guaranties. Company is not a guarantor or otherwise liable for any
Liability (including indebtedness) of any other Person.
     (v) Environmental, Health, and Safety Matters.
     (i) Company has complied and is in compliance with all Environmental,
Health, and Safety Requirements.
     (ii) Company has not received any written or oral notice, report or other
information regarding any actual or alleged violation of Environmental, Health,
and Safety Requirements, or any Liabilities, including any investigatory,
remedial or corrective obligations, relating to any of them or their facilities
arising under Environmental, Health, and Safety Requirements.
     (iii) Company has not assumed, or otherwise become subject to, any
Liability, including without limitation any obligation for corrective or
remedial action, of any other Person relating to Environmental, Health, and
Safety Requirements.
     (w) Certain Business Relationships with Company. None of Sellers, their
Affiliates, or any of their managers, members, officers, directors, employees,
and agents has been involved in

17



--------------------------------------------------------------------------------



 



any business arrangement or relationship with Company within the past 12 months,
and none owns any asset, tangible or intangible, that is used in the business of
Company.
     (x) Stockholders. The Company does not have a class of voting stock that
is: (i) listed on a national securities exchange; (ii) authorized for quotation
on The NASDAQ Stock Market; or (iii) held of record by more than 2,000
stockholders.
     (y) Disclosure. The representations and warranties contained in this §4 do
not contain any untrue statement of a fact or omit to state any fact necessary
in order to make the statements and information contained in this §4 not
misleading.
     §5. Intentionally omitted.
     §6. Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:
     (a) General. In case at any time after the Closing any further actions are
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party (except as provided in §6(b)
and unless the requesting Party is entitled to indemnification therefor under §8
below). Sellers acknowledge and agree that from and after the Closing Buyer will
be entitled to possession of all documents, books, records (including Tax
records), agreements, and financial data of any sort relating to Company.
     (b) Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving Company, each of the other Parties will cooperate with him, her, or it
and his, her, or its counsel in the contest or defense, make available his, her,
or its personnel, and provide such testimony and access to his, her, or its
books and records as will be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor under §8 below).
     (c) Transition. None of Sellers will take any action that is designed or
intended to have the effect of discouraging CompCare or any other business
associate of Company from maintaining the same business relationships with
Company after the Closing as it maintained with Company prior to the Closing.
Each of Sellers will refer all customer inquiries relating to the business of
Company to Buyer from and after the Closing.
     (d) Confidentiality. Each Seller will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to Buyer or
destroy, at the request and option of Buyer, all tangible embodiments (and all
copies) of the Confidential Information that are in his, her, or its possession.
In the event that any Seller is requested or required pursuant to written or
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process to
disclose any Confidential Information, such Seller will notify Buyer promptly of
the request or requirement so that Buyer may seek an appropriate protective
order or waive compliance with the provisions of this §6(e).

18



--------------------------------------------------------------------------------



 



If, in the absence of a protective order or the receipt of a waiver hereunder,
any of Sellers is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt, such
Seller may disclose the Confidential Information to the tribunal; provided,
however, that the disclosing Seller will use his, her, or its best efforts to
obtain, at the request and expense of Buyer, an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as Buyer will designate. The foregoing
provisions will not apply to any Confidential Information that is generally
available to the public immediately prior to the time of disclosure unless such
Confidential Information is so available due to the actions of a Seller in
violation of this §6(d).
     §7. Conditions to Obligation to Close.
     (a) Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
     (i) the representations and warranties set forth in §3(a) and §4 above will
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
the term “material,” or contain terms such as “Material Adverse Effect” or
“Material Adverse Change,” in which case such representations and warranties (as
so written, including the term “material” or “Material”) will be true and
correct in all respects at and as of the Closing Date;
     (ii) Sellers will have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Sellers
will have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;
     (iii) no action, suit, or proceeding will be pending or threatened before
(or that could come before) any court or quasi-judicial or administrative agency
of any federal, state, local, or foreign jurisdiction or before (or that could
come before) any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement, (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation,
(C) adversely affect the right of Buyer to own the Company Interests and to
control Company, or (D) adversely affect the right of Company to own its assets
and to operate its business (and no such injunction, judgment, order, decree,
ruling, or charge will be in effect);
     (iv) Sellers will have delivered to Buyer all books and records with
respect to Company, including without limitation all financial and accounting
records, within any Sellers’ possession, custody or control;
     (v) Sellers will have delivered to Buyer a certificate to the effect that
each of the conditions specified above in §7(a)(i)-(iv) is satisfied in all
respects;
     (vi) Buyer will have received from counsel to Sellers an opinion in form
and substance as set forth in Exhibit D-1 attached hereto, addressed to Buyer
and on which Buyer will be entitled to rely, and dated as of the Closing Date;

19



--------------------------------------------------------------------------------



 



     (vii) Buyer will have received the resignations, effective as of the
Closing, of each manager and officer of Company;
     (viii) Sellers will have delivered to Buyer a copy of the certificate of
formation of Company certified on or within four business days before the
Closing Date by the Secretary of State of Delaware;
     (ix) Sellers will have delivered to Buyer a copy of a certificate of good
standing of Company issued on or within four days before the Closing Date by the
Secretary of State of Delaware and of each jurisdiction in which Company is
qualified to do business;
     (x) Sellers will have delivered to Buyer a certificate of the secretary
managing member of Company, dated the Closing Date, in form and substance as set
forth in Exhibit D-2, as to: (A) no amendments to the certificate of formation
of Company since the date of the certificate of formation delivered pursuant to
clause (viii) above; (B) the operating agreement (or other governing documents)
of Company; and (C) resolutions of the manager(s) or other authorizing body (or
a duly authorized committee thereof) of Company relating to this Agreement and
the transactions contemplated hereby;
     (xi) Sellers will have delivered to Buyer adopted resolutions or unanimous
written consent of the board of directors of CompCare appointing three (3) new
directors acceptable to Buyer, together with immediately effective resignations
of three (3) of the current directors acceptable to Buyer; and
     (xii) Sellers shall have taken all reasonably necessary actions and
provided all certificates, opinions, instruments and other documents reasonably
required to effect the transactions contemplated hereby.
Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing.
     (b) Conditions to Sellers’ Obligation. The obligation of Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:
     (i) the representations and warranties set forth in §3(b) above will be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) will be true and correct
in all respects at and as of the Closing Date;
     (ii) Buyer will have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
will have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;
     (iii) no action, suit, or proceeding will be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order,

20



--------------------------------------------------------------------------------



 



decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement or (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge will be in effect);
     (iv) Buyer will have delivered to Sellers a certificate to the effect that
each of the conditions specified above in §7(b)(i)-(iii) is satisfied in all
respects; and
     (v) Sellers will have received from counsel to Buyer an opinion in form and
substance as set forth in Exhibit E attached hereto, addressed to Sellers and on
which Sellers will be entitled to rely, and dated as of the Closing Date.
Sellers’ Representative may waive any condition specified in this §7(b) on
behalf of all Sellers if he executes a writing so stating at or prior to the
Closing.
     §8. Remedies for Breaches of This Agreement.
     (a) Survival of Representations and Warranties.
     All of the representations and warranties of the Parties contained in this
Agreement will survive the Closing hereunder (even if the damaged Party knew or
had reason to know of any misrepresentation or breach of warranty or covenant,
taking into account the disclosures on the Disclosure Schedule, at the time of
Closing) and continue in full force and effect for one (1) year thereafter.
     (b) Indemnification Provisions for Buyer’s Benefit.
          (i) In the event any Seller breaches (or in the event any third party
alleges facts that, if true, would mean any Seller has breached) any of his,
her, or its representations, warranties, and covenants contained herein and,
provided that Buyer makes a written claim for indemnification against any Seller
pursuant to §11(h) below within the survival period pursuant to §8(a) above,
then each Seller will be obligated jointly and severally to indemnify Buyer from
and against the entirety of any Adverse Consequences that Buyer may suffer
resulting from, arising out of, relating to, or caused by the breach (or the
alleged breach).
          (ii) Each Seller shall jointly and severally to indemnify Buyer in
perpetuity from and against the entirety of any Adverse Consequences Buyer may
suffer from Liabilities to the extent resulting from, arising out of, relating
to, or caused by facts or circumstances regarding Company or its assets
occurring or in existence on or prior to the Closing Date; provided, however,
that Sellers shall not be required to indemnify Buyer to the extent such
Liabilities arise primarily from the gross negligence or intentional misconduct
of Buyer.
     (c) Indemnification Provisions for Sellers’ Benefit.
          (i) In the event Buyer breaches (or in the event any third party
alleges facts that, if true, would mean Buyer has breached) any of its
representations, warranties, and covenants contained herein and, provided that
any Seller makes a written claim for indemnification against Buyer pursuant to
§11(h) below within such survival period pursuant to §8(a) above, then Buyer
will indemnify each Seller from and against the entirety of any Adverse
Consequences that Seller may suffer resulting from, arising out of, relating to,
or caused by the breach (or the alleged breach).

21



--------------------------------------------------------------------------------



 




          (ii) Buyer shall indemnify Sellers in perpetuity from and against the
entirety of any Adverse Consequences Sellers may suffer from Liabilities to the
extent resulting from, arising out of, relating to, or caused by facts or
circumstances regarding Company or its assets occurring, or (except with regard
to communications, negotiations or agreements between Buyer and CompCare) first
existing, after the Closing Date; provided, however, that Buyer shall not be
required to indemnify Sellers to the extent such Liabilities arise primarily
from the gross negligence or intentional misconduct of a Seller.
     (d) Matters Involving Third Parties.
     (i) If any third party notifies any Party (the “Indemnified Party”) with
respect to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
§8, then the Indemnified Party will promptly notify each Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby prejudiced.
     (ii) Any Indemnifying Party will have the right to defend the Indemnified
Party against the Third-Party Claim with counsel of his, her, or its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within 30 days after the
Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim, (B) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (C) the
Third-Party Claim involves only money damages and does not seek an injunction or
other equitable relief, (D) settlement of, or an adverse judgment with respect
to, the Third Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests or the reputation of the Indemnified Party,
and (E) the Indemnifying Party conducts the defense of the Third-Party Claim
actively and diligently.
     (iii) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with §8(d)(ii) above, (A) the Indemnified Party
may retain separate co-counsel at his, her, or its sole cost and expense and
participate in the defense of the Third-Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment on or enter into any settlement
with respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld), and (C) the Indemnifying
Party will not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld).
     (iv) In the event any of the conditions in §8(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any

22



--------------------------------------------------------------------------------



 



manner his, her, or it may reasonably deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith), (B) the Indemnifying Parties will reimburse the
Indemnified Party promptly and periodically for the costs of defending against
the Third-Party Claim (including reasonable attorneys’ fees and expenses), and
(C) the Indemnifying Parties will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim to the fullest
extent provided in this §8, provided, however, that in no event shall the
Indemnifying Party be responsible for the fees of more than one counsel at any
time.
     (e) Determination of Adverse Consequences. All indemnification payments
under this §8 and §9(a) will be deemed adjustments to the Purchase Price.
     (f) Other Indemnification Provisions. Except as provided in §9, the
foregoing indemnification provisions are in addition to, and not in derogation
of, any statutory, equitable, or common law remedy (including without limitation
any such remedy arising under Environmental, Health, and Safety Requirements)
any Party may have with respect to Company or the transactions contemplated by
this Agreement. Each Seller hereby agrees that he, she, or it will not make any
claim for indemnification against Company by reason of the fact that he, she, or
it was a director, officer, employee, or agent of any such entity or was serving
at the request of any such entity as a partner, trustee, director, officer,
employee, or agent of another entity (whether such claim is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such claim is pursuant to any statute, charter
document, bylaw, agreement, or otherwise) with respect to any action, suit,
proceeding, complaint, claim, or demand brought by Buyer against such Seller
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to this Agreement, applicable law, or otherwise).
     (g) Limitation of Liability. Notwithstanding anything to the contrary in
this Agreement, in no event shall any Party be liable to the other Party for
(i) an amount in excess of the Purchase Price or (ii) consequential, indirect,
special or punitive damages, and each Party hereby expressly releases the other
Party therefrom. Notwithstanding anything to the contrary in this §8, no Party
shall be entitled to indemnification unless and until the aggregate amount of
Adverse Consequences incurred by such party for which indemnification is
otherwise available under this §8 exceeds seventy-five thousand dollars
($75,000.00) and then such Party shall be entitled to indemnification for the
full amount of such Adverse Consequences.
     §9. Tax Matters. The following provisions will govern the allocation of
responsibility as between Buyer and Sellers for certain Tax matters following
the Closing Date:
     (a) Tax Indemnification.
          (i) By Sellers. Each Seller will jointly and severally indemnify
Company, its Subsidiaries, Buyer, and each Buyer Affiliate and hold them
harmless from and against (without duplication), any loss, claim, liability,
expense, or other damage attributable to (i) all Taxes (or the non-payment
thereof) of Company or Seller for all Tax periods ending on or before the
Closing Date and the portion through the end of the Closing Date of any Tax
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (ii) any breach of the representations contained in Section 4(k)
taking into account the limitations provided in Section 8, and (iii) any and all
Taxes of any person (other than Company) imposed on Company as a

23



--------------------------------------------------------------------------------



 




transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring on or before
the Closing.
          (ii) By Buyer. Buyer will indemnify each Seller, their respective
Subsidiaries, and each Seller Affiliate and hold them harmless from and against
(without duplication), any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of Company for all
Tax periods ending after the Closing Date and the portion after the Closing Date
of any Tax period that includes (but does not end on) the Closing Date
(“Post-Closing Tax Period”) and (iii) any and all Taxes of any person (other
than Company) imposed on Company as a transferee or successor, by contract or
pursuant to any law, rule, or regulation, which Taxes relate to an event or
transaction occurring after the Closing.
     (b) Straddle Period. In the case of any Tax period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of Company for the Pre-Closing Tax
Period will be determined based on an interim closing of the books as of the
close of business on the Closing Date (and for such purpose, the Tax period of
any partnership or other pass-through entity in which Company holds a beneficial
interest will be deemed to terminate at such time) and the amount of other Taxes
of Company for a Straddle Period that relates to the Pre-Closing Tax Period will
be deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in such
Straddle Period.
     (c) Responsibility for Filing Tax Returns. Buyer will prepare or cause to
be prepared and file or cause to be filed all Tax Returns for Company required
to be filed after the Closing Date other than Tax Returns for Pre-Closing Tax
Periods.
     (d) Cooperation on Tax Matters.
     (i) Buyer, Company, and Sellers will cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this §9(d) and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation will include the retention and (upon the
other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Sellers shall
control and have the ability to settle or compromise any audit, litigation or
other proceeding which potentially gives rise to an obligation of Sellers to
indemnify Buyer under Section 9(a)(1) or which otherwise potentially impacts the
Taxes of Company’s members.
     (ii) Buyer and Sellers further agree, upon request, to provide the other
Party with all information that either Party may be required to report pursuant
to Code §6043, or Code §6043A, or Treasury Regulations promulgated thereunder.
     (e) Tax Sharing Agreements. All Tax sharing agreements or similar
agreements with respect to or involving Company will be terminated as of the
Closing Date and, after the Closing Date, Company will not be bound thereby or
have any liability thereunder.
     (f) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the

24



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement will be borne by Sellers when due,
and Sellers will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges.
     (g) Exclusive Remedy for Tax Matters. The indemnities provided for in this
§9 shall be the exclusive remedies of the Parties and their respective officers,
directors, employees, Affiliates, agents, representatives, successors and
assigns for any inaccuracy or breach of any representation, warranty or covenant
of Parties contained herein with respect to Taxes and matters related thereto
and the Parties shall not be entitled to a rescission of this Agreement or to
any further indemnification or other rights or claims of any nature whatsoever
in respect thereof, all of which the parties hereto hereby waive, provided,
however, that the foregoing shall not limit the right of any party to assert a
claim based on fraud.
     (h) Refunds. Any Tax refund (including any interest with respect thereto)
attributable to a Pre-Closing Tax Period shall be for the account of Sellers and
Buyer shall promptly pay or cause to be paid to Sellers any such refund received
by Buyer with respect to the Company.
     (i) Tax Reporting. The Parties agree to report this transaction in
accordance with Revenue Procedure 99-6, 1999-1 C.B. 187 and in accordance with
the final allocation schedule described in this Section 9(i).
     §10. Termination.
     (a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
     (i) Buyer and Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;
     (ii) Buyer may terminate this Agreement by giving written notice to
Sellers’ Representative at any time prior to the Closing (A) in the event any of
Sellers has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, Buyer has notified Sellers’
Representative of the breach, and the breach has continued without cure for a
period of 10 days after the notice of breach or (B) if the Closing will not have
occurred within three (3) business days of the date hereof, by reason of the
failure of any condition precedent under §7(a) hereof (unless the failure
results primarily from Buyer itself breaching any representation, warranty, or
covenant contained in this Agreement); and
     (iv) Sellers may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing (A) in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, any Seller has notified Buyer of the breach, and the
breach has continued without cure for a period of 10 days after the notice of
breach or (B) if the Closing will not have occurred within three (3) business
days of the date hereof, by reason of the failure of any condition precedent
under §7(b) hereof (unless the failure results primarily from any Seller
breaching any representation, warranty, or covenant contained in this
Agreement).
     (b) Effect of Termination. If any Party terminates this Agreement pursuant
to §10(a) above, all rights and obligations of the Parties hereunder will
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach).

25



--------------------------------------------------------------------------------



 



     §11. Miscellaneous.
     (a) Nature of Sellers’ Obligations.
     (i) The covenants of each Seller in §2(a) above concerning the sale of his,
her, or its Company Interests to Buyer and the representations and warranties of
each Seller in §3(a) above concerning the transaction are individual, and not
joint and several, obligations. This means that the particular Seller making the
representation, warranty, or covenant will be solely responsible to the extent
provided in §8(b)(ii) above for any Adverse Consequences Buyer may suffer as a
result of any breach thereof.
     (ii) The remainder of the representations, warranties, and covenants in
this Agreement are joint and several obligations. This means that each Seller
will be responsible to the extent provided in §8(b)(i) and (iii) above for the
entirety of any Adverse Consequences Buyer may suffer as a result of any breach
thereof.
     (b) Press Releases and Public Announcements. No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of Buyer; provided, however, that
any Party may make any public disclosure it believes in good faith is required
by applicable law or any listing or trading agreement concerning its publicly
traded securities (in which case the disclosing Party will use its reasonable
best efforts to advise the other Parties prior to making the disclosure).
     (c) No Third-Party Beneficiaries. This Agreement will not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     (e) Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his,
her, or its rights, interests, or obligations hereunder without the prior
written approval of Buyer and Sellers’ Representative; provided, however , that
Buyer may (i) assign any or all of its rights and interests hereunder to one or
more of its Affiliates and (ii) designate one or more of its Affiliates to
perform its obligations hereunder (in any or all of which cases Buyer
nonetheless will remain responsible for the performance of all of its
obligations hereunder).
     (g) Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
     (h) Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder will be deemed duly given (i) when delivered
personally to the recipient, (ii) 1 business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) 1
business day after being sent to the recipient by facsimile transmission or
electronic mail, or (iv) 4 business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:
If to Sellers:
Nicholas Lewin
535 Madison Avenue, 35th Floor
New York, NY 10022

26



--------------------------------------------------------------------------------



 



Fax: (212) 898-1161
Copy to:
E. Ann Gill, Esq.
Thelen Reid Brown Raysman & Steiner LLP
875 Third Avenue, 10th Floor
New York, NY 10022
Fax: (212) 603-2001
If to Buyer:
Hythiam, Inc.
11150 Santa Monica Blvd., Suite 1500
Los Angeles, California 90025
Attn: Chief Executive Officer
Fax: (310) 444-5300
Copy to:
John C. Kirkland, Esq.
Dreier Stein & Kahan LLP
1620 26th Street
6th Floor, North Tower
Santa Monica, California 90404
Fax: (424) 202-5250
Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
     (i) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
     (j) Amendments and Waivers. No amendment of any provision of this Agreement
will be valid unless the same will be in writing and signed by Buyer and
Sellers’ Representative. No waiver by any Party of any provision of this
Agreement or any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, will be valid unless the same will be in
writing and signed by the Party making such waiver nor will such waiver be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such default, misrepresentation, or breach
of warranty or covenant.
     (k) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

27



--------------------------------------------------------------------------------



 



     (l) Expenses. Each Buyer, Seller, Company, and Company Subsidiary will bear
his, her, or its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby; provided, however, that Sellers will also bear the costs and expenses of
Company (including all of their legal fees and expenses) in connection with this
Agreement and the transactions contemplated hereby in the event that the
transactions contemplated by this Agreement are consummated.
     (m) Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” will
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached will not detract
from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.
     (n) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.
     (o) Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party will be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity. In particular, the Parties acknowledge
that the business of Company is unique and recognize and affirm that in the
event Sellers breach this Agreement, money damages would be inadequate and Buyer
would have no adequate remedy at law, so that Buyer will have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the other Parties’ obligations hereunder not only by action for
damages but also by action for specific performance, injunctive, and/or other
equitable relief.
     (p) Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement will be resolved by final and binding arbitration
before a retired judge at JAMS or its successor in Santa Monica, California. The
prevailing party will be awarded its arbitration, expert and attorney fees,
costs and expenses. Judgment on any interim of final award of the arbitrator may
be entered in any court of competent jurisdiction.
     (q) Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms are used
in Code §6011 and §6112 and regulations thereunder) contemplated by this
agreement and all materials of any kind (including opinions or other tax
analyses) provided to

28



--------------------------------------------------------------------------------



 



such Party or such Person relating to such tax treatment and tax structure,
except to the extent necessary to comply with any applicable federal or state
securities laws; provided, however, that such disclosure may not be made until
the earlier of date of (A) public announcement of discussions relating to the
transaction, (B) public announcement of the transaction, or (C) execution of an
agreement to enter into the transaction. This authorization is not intended to
permit disclosure of any other information including (without limitation)
(A) any portion of any materials to the extent not related to the transaction’s
tax treatment or tax structure, (B) the identities of participants or potential
participants, (C) the existence or status of any negotiations, (D) any pricing
or financial information (except to the extent such pricing or financial
information is related to the transaction’s tax treatment or tax structure), or
(E) any other term or detail not relevant to the transaction’s tax treatment or
the tax structure.
     (r) State Securities Laws. The sale of the Shares which are the subject of
this Agreement has not been qualified with the Commissioner of Corporations of
the State of California and the issuance of the securities or the payment or
receipt of any part of the consideration therefore prior to the qualification is
unlawful, unless the sale of securities is exempt from the qualification by
Section 25102 of the California Corporations Code. The rights of all Parties to
this Agreement are expressly conditioned upon the qualification being obtained
unless the sale is so exempt.
     (s) Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which will be deemed an
original but all of which together will constitute one and the same instrument.
     (t) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

          BUYER:    
 
        HYTHIAM, INC.    
 
       
By:
  /s/ Terren S. Peizer
 
    Its: Chairman and CEO    

     
THE FOREGOING IS ACKNOWLEDGED
AND AGREED TO BY COMPANY:
   
 
   
WOODCLIFF HEALTHCARE INVESTMENT
PARTNERS, LLC
   
 
   
/s/ Nicholas Lewin
 
Nicholas Lewin, Managing Member
   
 
   
SELLERS:
   
 
   
Tanglewood Investment Partners
   
 
   
/s/ Nicholas Lewin
 
Nicholas Lewin, Manager
   
 
   
/s/ Gavin Scotti
 
Gavin Scotti
   
 
   
/s/ Steve Nelson
 
Steve Nelson
   
 
   
/s/ Richard Danzig
 
Richard Danzig
   

Signature page to Limited Liability Company Membership Interest Purchase
Agreement

 



--------------------------------------------------------------------------------



 



     
/s/ Thomas B. DeCea
 
Thomas B. DeCea
   
 
   
/s/ Tony Milone
 
Tony Milone
   
 
   
/s/ Jim Doody
 
Jim Doody
   
 
   
/s/ Kevin Harrington
 
Kevin Harrington
   
 
   
/s/ Steve Nichols
 
Steve Nichols
   
 
   
/s/ Marc Mazur
 
Marc Mazur
   
 
   
/s/ Marty Rucidio
 
Marty Rucidio
   
 
   
/s/ Brian Walsh
 
Brian Walsh
   
 
   
/s/ Jerry Devine
 
Jerry Devine
   

Signature page to Limited Liability Company Membership Interest Purchase
Agreement (cont.)

 